Citation Nr: 1100567	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-13 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), also claimed as depressive disorder and anxiety.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the Togus, 
Maine Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In August 2007, the Veteran presented personal testimony during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran has alleged an in-service stressor related to 
fear of hostile military activity that is consistent with the 
circumstances of his service, and the record includes competent 
opinion confirming that this stressor is sufficient to support a 
diagnosis of PTSD, and that there exists a link between this 
stressor and the Veteran's symptoms.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 4.125(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).  Given the favorable disposition of the 
claim for service connection for PTSD, the Board finds that all 
notification and development actions needed to fairly adjudicate 
the claim have been accomplished.

PTSD

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The first requirement for service connection for PTSD is a 
medical diagnosis of the disorder.  Diagnoses of PTSD must be 
rendered in accordance with the diagnostic criteria for the 
condition set forth in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA 
has adopted the nomenclature of the DSM-IV).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulation governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the occurrence of the required in-service 
stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. 
Reg. 41092 (July 15, 2010) (correcting the effective and 
applicability dates from July 12, 2010 to July 13, 2010).  The 
revisions apply to, among others, claims appealed before July 13, 
2010, but not yet decided by the Board.

The revisions add to the types of claims the VA will accept 
through credible lay testimony alone, as being sufficient to 
establish the occurrence of an in-service stressor without 
undertaking other development to verify the Veteran's account.  
38 C.F.R. § 3.304(f) previously only authorized VA to accept 
statements from Veterans who served in combat, as denoted by 
combat-related awards or decorations or other evidence sufficient 
to establish participation in combat, as sufficient to establish 
the occurrence of the claimed in-service stressor.  VA later 
amended 38 C.F.R. § 3.304(f) to also authorize VA to accept the 
statements of Veterans who are former prisoners-of-war, as well 
as those with an in-service diagnosis of PTSD, as sufficient to 
establish occurrence of an in-service stressor if such statements 
are consistent with the places, types, and circumstances of 
service.

The July 2010 amendment of 38 CFR § 3.304(f) eliminates the 
requirement for corroborating evidence of the claimed in-service 
stressor if it is related to the Veteran's "fear of hostile 
military or terrorist activity."  The new regulatory provision 
requires that a VA psychiatrist or psychologist, or contract 
equivalent, must confirm that the claimed stressor is adequate to 
support a diagnosis of PTSD; that the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service; and that the Veteran's symptoms are related to 
the claimed stressor.  The amendment has no impact on PTSD claims 
that arise out of in-service diagnoses of PTSD, or PTSD stressors 
experienced during combat, internment as a prisoner-of-war, or as 
the result of personal assault.

The Veteran has been diagnosed with service-related PTSD, as 
reflected, by example, in the report of the June 2009 VA 
psychological examination, performed by a licensed VA 
psychologist.  This report reflects a diagnosis of PTSD, rendered 
in accordance with the diagnostic criteria for the condition set 
forth in the DSM-IV, and detailed clinical interview and mental 
status examination.  Thus, the remaining questions are whether 
there exists a link between a claimed in-service stressor, and 
whether there is credible evidence that the in-service stressor 
occurred.  

The Veteran has reported three essential stressors related to his 
experiences in Korea.  First, he reported seeing dead bodies, 
including body parts and heads, while on patrol and digging 
trenches.  Second, he reported that he was in two Jeep accidents, 
once due to heavy fog, and another which pinned him under the 
Jeep.   Third, he reported that he saw a Jeep and bulldozer hit 
land mines and he believed that some of the occupants were 
killed.  

The Veteran has not alleged, and the evidence does not suggest, 
that he engaged in combat with the enemy.  Notably, the Veteran's 
DD Form 214 does not indicate he received any combat-related 
awards or medals, such as the Combat Infantry Badge.  However, 
the Veteran did receive the Korean Service Medal.  His military 
occupational specialty was light weapons infantryman (1814).

Therefore, pursuant to the legal authority in effect at the time 
of the Veteran's claim, in June 2006, the Board remanded the 
claim in an attempt to independently verify the occurrence of the 
Veteran's stressors.  The Defense Personnel Records Information 
Retrieval System (DPRIS) provided a negative response as to 
verification of the Veteran's stressors.  Because there was no 
independent verification of a stressor, the AMC continued to deny 
the Veteran's claim for service connection for PTSD (as reflected 
in a September 2010 SSOC).

In this case, the June 2009 psychologist found that the Veteran's 
alleged stressors are adequate to support a diagnosis of PTSD.  
The psychologist noted that although the Veteran was not in 
active combat, he spent all of his time on the demilitarized zone 
in a state of heightened anxiety and tension.  

Specifically as regards the Veteran's claimed stressor of seeing 
a Jeep and bulldozer blown up by land mines, this claimed 
stressor-which is clearly related to the Veteran's fear of 
hostile military activity-is consistent with the places, types, 
and circumstances of the Veteran's service as a light weapons 
infantryman.  Significantly, the psychologist noted that PTSD is 
supported by the Veteran's nightmares about being chased by a 
person dressed similarly to a Korean solider ever since returning 
from Korea.  Under these circumstances, the Board finds that the 
record reasonably establishes the existence of a link between an 
alleged in-service stressor and the Veteran's symptoms, and, 
that, consistent with recent regulatory amendments, the Veteran's 
lay assertions may be accepted as sufficient evidence of the 
stressor's occurrence.  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  Given the facts noted above, and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that the 
criteria for service connection for PTSD, pursuant to 38 C.F.R. § 
3.304(f), are met.


ORDER

Service connection for PTSD is allowed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


